IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


WILLIE MAURICE HARRIS,                     : No. 32 WM 2017
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMON PLEAS COURT, THE CLERK              :
FOR THE COMMON PLEAS COURT                 :
(DEPARTMENT OF RECORDS),                   :
                                           :
                    Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.